MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                 FILED
the defense of res judicata, collateral                                 Feb 21 2018, 8:37 am

estoppel, or the law of the case.                                            CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Christopher Cooper                                       J. Justin Murphy
Law Office of Christopher Cooper, Inc.                   Murphy Law Firm
Griffith, Indiana                                        Hammond, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Guy Mikulich,                                            February 21, 2018
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         45A03-1705-PL-1167
        v.                                               Appeal from the Lake Superior
                                                         Court
Lake County, Indiana,                                    The Honorable Bruce D. Parent,
Appellee-Defendant.                                      Judge
                                                         Trial Court Cause No.
                                                         45D04-1612-PL-120



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1705-PL-1167 | February 21, 2018         Page 1 of 4
                                          Case Summary
[1]   At all times relevant to this appeal, Appellant-Plaintiff Guy Mikulich was

      employed by the Lake County Sheriff’s Department. In September of 2016,

      Mikulich filed an application for disability retirement benefits with Lake

      County (“the County”). The County denied Mikulich’s application after it

      determined that Mikulich did not meet the requirements for receiving the

      requested benefits. Mikulich sought review of the County’s decision in the trial

      court. This appeal stems from the dismissal of the trial court action. We

      affirm.



                            Facts and Procedural History
[2]   On or about September 21, 2016, Mikulich filed an application for disability

      retirement benefits. The application was forwarded to the Lake County

      Sheriff’s Merit Board (“the Board”), which forwarded Mikulich’s application to

      the Pension Committee for a recommendation as to whether the application

      should be granted.


[3]   The Pension Committee met on November 1, 2016, and reviewed Mikulich’s

      application. Upon review, the Pension Committee found that Mikulich’s

      condition did not meet the definition of a disability and recommended that

      Mikulich’s application be denied. The Board adopted the Pension Committee’s

      recommendation during its November 17, 2016 meeting.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1705-PL-1167 | February 21, 2018   Page 2 of 4
[4]   On December 12, 2016, Mikulich filed a complaint for administrative review of

      the Board’s decision. The County subsequently filed a motion to dismiss

      Mikulich’s complaint. After Mikulich filed a response to the County’s motion

      and the County filed a reply to Mikulich’s response, the trial court took the

      matter under advisement.


[5]   On May 9, 2017, the trial court issued an order granting the County’s motion to

      dismiss. In granting the County’s motion, the trial court stated the following:


              “[t]his Court can see no connection between [Mikulich]’s rights
              as an employee of the Sheriff under [Indiana Code section] 36-8-
              10-11 and the suggested benefits to employee’s of the Sheriff
              under [Indiana Code section] 36-8-10-15. The relief requested in
              [Mikulich]’s complaint – judicial review of the denial of disability
              benefits pursuant to [Indiana Code section] 36-8-10-11(e) –
              cannot be granted by this Court. The Court simply does not have
              the power to review that subject matter through the mechanism
              proposed by [Mikulich].


      Appellant’s App. Vol. II–Confidential, p. 3. This appeal follows.



                                 Discussion and Decision
[6]   On appeal, Mikulich contends that the trial court erred by dismissing his

      request for judicial review of the Board’s decision. Under Indiana Trial Rule

      12(B)(6), a trial court may dismiss an action for “[f]ailure to state a claim upon

      which relief can be granted.” We review a trial court’s dismissal of an action to

      pursuant to Trial Rule 12(B)(6) de novo. Snyder v. Town of Yorktown, 20 N.E.3d

      545, 550 (Ind. Ct. App. 2014).

      Court of Appeals of Indiana | Memorandum Decision 45A03-1705-PL-1167 | February 21, 2018   Page 3 of 4
[7]   Mikulich asserted that he was entitled to review the Board’s decision under

      Indiana Code section 36-8-10-11. Indiana Code section 36-8-10-11 relates to

      the discipline and removal of police officers and, in relevant part, provides as

      follows:


              (a) The sheriff may dismiss, demote, or temporarily suspend a
              county police officer for cause after preferring charges in writing
              and after a fair public hearing before the board, which is
              reviewable in the circuit court, superior court, or probate court.…

              (e) An appeal under subsection (a) must be taken by filing in
              court, within thirty (30) days after the date the decision is
              rendered, a verified complaint stating in a concise manner the
              general nature of the charges against the officer, the decision of
              the board, and a demand for the relief asserted by the officer.


      Indiana Code section 36-8-10-11 makes no mention of claims stemming from

      the denial of disability benefits.


[8]   It is undisputed that in his request for judicial review, Mikulich sought relief

      exclusively under Indiana Code section 36-8-10-11. The trial court found no

      connection between the statute and Mikulich’s claim for relief. As such, it

      determined that Mikulich had failed to state a claim upon which the requested

      relief could be granted. We agree and, accordingly, affirm.


[9]   The judgment of the trial court is affirmed.


      Robb, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1705-PL-1167 | February 21, 2018   Page 4 of 4